—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]) and grand larceny in the fourth degree (Penal Law § 155.30 [7]). By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665). We reject defendant’s contention *915that this case falls within the “rare case” exception to the preservation rule (People v Lopez, supra, at 666; see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). We also reject defendant’s contention that the sentence is unduly harsh or severe. Finally, upon our review of the record, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Wayne County Court, Sirkin, J. — Burglary, 2nd Degree.) Present— Pigott, Jr., P. J., Pine, Hayes, Kehoe and Burns, JJ.